      Case 3:18-cv-00337-JPW-PT Document 21 Filed 08/19/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HASON RINK,                              :    Civil No. 3:18-CV-0337
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
UNITED STATES OF AMERICA,                :
                                         :
            Defendant.                   :    Judge Jennifer P. Wilson

                                MEMORANDUM

      Before the court is Defendant United States of America’s motion for

summary judgment, arguing that Plaintiff Hason Rink’s Federal Torts Claim Act

(“FTCA”), 28 U.S.C. §§ 1346(b), 2671, et seq., claim is time-barred. (Doc. 16.)

Because the court agrees that Plaintiff’s claim is time-barred, Defendant’s motion

for summary judgment is granted.

                             PROCEDURAL HISTORY

      Rink, a federal inmate formerly housed at the United States Penitentiary in

Lewisburg (“USP Lewisburg”), filed this action on February 5, 2018, after

consuming food tainted with salmonella. The United States filed a motion for

summary judgment, statement of material facts, supporting brief, and exhibits on

May 28, 2019. (Docs. 16–18.) Rink has neither filed a response to the United

States’ motion nor sought an enlargement of time to do so.
      Case 3:18-cv-00337-JPW-PT Document 21 Filed 08/19/20 Page 2 of 7




      Because Rink has failed to file a brief in opposition, the United States’

motion for summary judgment is deemed unopposed. See Pa. M.D. Local Rule

56.1. Similarly, because Rink has not filed a response to the statement of material

facts filed by the United States, the court deems admitted the facts submitted by the

United States. See Fed. R. Civ. P. 56(e); see also Pa. M.D. Local Rule 56.1.

However, Rink’s failure to respond, “is not alone a sufficient basis for the entry of

summary judgment.” Anchorage Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168,

175 (3d Cir. 1990). The court must still determine whether the summary judgment

motion is properly supported, and whether the United States is entitled to judgment

as matter of law. See Weitzner v. Sanofi Pasteur Inc., 909 F.3d 604, 614 (3d Cir.

2018) (citing Anchorage Assocs., 922 F.3d at 175).

                              FACTUAL BACKGROUND

      The Bureau of Prisons (“BOP”) requires inmates to first submit an

administrative tort claim to the Regional Office in the region where the basis for

the claim occurred. See 28 C.F.R. § 543.31(c). (Doc. 17 at ¶ 1.) The BOP’s

denial of a claim constitutes a final administrative action. If the claimant is

dissatisfied with the final action, he or she may then file suit in the appropriate

United States District Court. See 28 C.F.R. § 543.32(g). (Id. at ¶ 2).

      The BOP maintains a computerized database of all administrative tort claims

filed from October 2007 to the present. (Id. at ¶ 3.) Rink filed administrative tort


                                           2
      Case 3:18-cv-00337-JPW-PT Document 21 Filed 08/19/20 Page 3 of 7




claim TRT-NER-2017-01445 on December 29, 2016, alleging he contracted

salmonella at USP Lewisburg. (Id. at ¶ 4; see also Doc. 18–2 at 3–4.) On June 9,

2017, the BOP denied Rink’s request for $1,000,000.00 but offered to settle the

matter for an alternate sum. (Doc. 17 at 4; Doc. 18–2 at 4.) Rink was advised that

“[i]f the [settlement] offer [was] unacceptable, suit may be brought against the

United States in the appropriate United States District Court within six (6) months

of the date of [June 9, 2017] letter.” (Id. at ¶ 6; Doc. 18–2 at 4.) The BOP

received no further correspondence from Rink. (Id. at ¶ 7; Doc. 18–2 at 3;

Knepper Decl. at 4.)

                             JURISDICTION AND VENUE

      Section 1346(b) of the FTCA gives federal district courts exclusive

jurisdiction over claims for money damages against the United States in civil

actions for loss of property, personal injury, or death caused by the negligent or

wrongful act or omission of federal employees acting within the scope of their

employment. See 28 U.S.C. § 1346(b); 28 U.S.C. § 2679(b)(1); see also CNA v.

United States, 535 F.3d 132, 140 (3d Cir. 2008) (“[T]he FTCA itself is the source

of federal courts’ jurisdiction to hear tort claims made against the Government that

meet various criteria.”). An action under the FTCA “may be prosecuted only in

the judicial district where the plaintiff resides or wherein the act or omission

complained of occurred.” 28 U.S.C. § 1402(b). Venue is proper in this district as


                                           3
       Case 3:18-cv-00337-JPW-PT Document 21 Filed 08/19/20 Page 4 of 7




Rink claims he received the contaminated food at USP Lewisburg, which is located

within this district.

                               STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 sets forth the standard and procedures for

the grant of summary judgment. Rule 56(a) provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to summary judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–323

(1986). A factual dispute is “material” if it might affect the outcome of the suit

under the applicable substantive law, and is “genuine” only if there is a sufficient

evidentiary basis that would allow a reasonable fact-finder to return a verdict for

the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

When evaluating a motion for summary judgment, a court “must view the facts in

the light most favorable to the non-moving party” and draw all reasonable

inferences in favor of the same. Hugh v. Butler Cty. Family YMCA, 418 F.3d 265,

267 (3d Cir. 2005).

       The moving party bears the initial burden of demonstrating the absence of a

disputed issue of material fact. See Celotex, 477 U.S. at 324. “Once the moving

party points to evidence demonstrating no issue of material fact exists, the non-

moving party has the duty to set forth specific facts showing that a genuine issue of


                                          4
      Case 3:18-cv-00337-JPW-PT Document 21 Filed 08/19/20 Page 5 of 7




material fact exists and that a reasonable factfinder could rule in its favor.” Azur v.

Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d Cir. 2010). The non-moving

party may not simply sit back and rest on the allegations in its complaint; instead,

it must “go beyond the pleadings and by [its] own affidavits, or by the depositions,

answers to interrogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotations

omitted); see also Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).

Summary judgment should be granted where a party “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden at trial.” Celotex, 477 U.S. at 322–23.

“Such affirmative evidence – regardless of whether it is direct or circumstantial –

must amount to more than a scintilla, but may amount to less (in the evaluation of

the court) than a preponderance.” Saldana, 260 F.3d at 232 (quoting Williams v.

Borough of West Chester, 891 F.2d 458, 460-61 (3d Cir. 1989)).

                                     DISCUSSION

      The FTCA “provides a mechanism for bringing a state law tort action

against the federal government in federal court.” Lomando v. United States, 667

F.3d 363, 372 (3d Cir. 2011). Under the FTCA, the United States may be held

liable for torts committed by federal employees acting within the scope of their

employment “to the extent that a private employer would be liable in similar


                                           5
      Case 3:18-cv-00337-JPW-PT Document 21 Filed 08/19/20 Page 6 of 7




circumstances in the same locality.” Id. at 373 (citing 28 U.S.C. § 1346(b)(1)).

There are various procedural requirements to brining a FTCA claim in federal

court. D.J.S.–W. by Stewart v. United States, 962 F.3d 745, 749 (3d Cir. 2020).

First, a claimant must present their claim to the appropriate federal agency within

two years after the accrual of the claim. Id. at. 749 (citing United States v. Wong,

575 U.S. 402, 405 (2015)); see also 28 U.S. C. § 2401(b). The agency may then

pay the claim in full, offer to settle the claim, or deny the claim within six months

after it filed. See 28 U.S.C. § 2675(a). If the agency denies the claim or does not

make a final disposition within six months, the claimant may then file suit in

federal court. D.J.S.–W by Stewart, 962 F.3d at 749 (citing 28 U.S.C. § 2675(a)).

      A tort claim against the United States, however, “shall be forever barred”

unless the claimant initiates a federal action “within six months after the date of

mailing, by certified or registered mail, of notice of final denial of the claim by the

agency to which it was presented.” 28 U.S.C. § 2401(b). “The FTCA bars

claimants from bringing suit in federal court until they have exhausted their

administrative remedies.” McNeil v. United States, 508 U.S. 106, 113 (1993). The

exhaustion requirement “is jurisdictional and cannot be waived.” Roma v. United

States, 344 F.3d 352, 362 (3d Cir. 2003) (citation omitted). Compliance with both

§ 2401(b)’s limitations periods is a jurisdictional requirement. See Sconiers v.

United States, 896 F.3d 595, 599 (3d Cir. 2018).


                                           6
       Case 3:18-cv-00337-JPW-PT Document 21 Filed 08/19/20 Page 7 of 7




       The United States argues that the court lacks subject matter jurisdiction over

Rink’s FTCA claim because Rink commenced this action on February 5, 2018,

which was eight months after his administrative tort claim was denied. As Rink

received his administrative denial on June 9, 2017, he was required to file his

complaint within six months from that date, or by Monday, December 11, 2017.1

Rink commenced this action on February 5, 2018. (Doc. 1.) Clearly, the

complaint was filed beyond this six-month statute of limitations. Because the

statute requires the action to be commenced within six months after the date of the

mailing and the action was not filed until eight months later, the complaint is

untimely under 28 U.S.C. § 2401(b), and subject to dismissal based on a lack of

subject matter jurisdiction.

       An appropriate order will issue.


                                                    s/Jennifer P. Wilson
                                                    JENNIFER P. WILSON
                                                    United States District Court Judge
                                                    Middle District of Pennsylvania


 Dated: August 19, 2020




       1  The six-month period ended Saturday, December 9, 2017. However, Rule 6 of the
Federal Rules of Civil Procedure provides that when the last day of period concludes on a
weekend or holiday, the period continues to run until the next day that is not a Saturday, Sunday,
or legal holiday. See Fed. R. Civ. P. 6(a)(1)(C). In this case, Rink’s six-month filing period was
extended to Monday, December 11, 2017.

                                                7
